Citation Nr: 0115393	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  96-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of lumbosacral strain, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1974 to June 
1978, from March 1980 to October 1983, and from December 1990 
to October 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for lumbosacral 
strain and assigned a 10 percent rating effective November 1, 
1994; for bilateral high frequency sensorineural hearing loss 
and assigned a non-compensable rating effective November 1, 
1994; and for fracture of the metacarpal head, right little 
finger, and assigned a non-compensable rating effective 
November 1, 1994.  Thereafter, the veteran disagreed with the 
assigned ratings for low back disability and for bilateral 
hearing loss.  He did not initiate an appeal as to the rating 
assigned for fracture of the metacarpal head, right little 
finger.  In February 1996, he was issued a statement of the 
case and in April 1996, his substantive appeal was received.  
In October 1996, the veteran withdrew in writing his appeal 
as to a higher rating for bilateral hearing loss per 
38 U.S.C.A. § 7105(d)(3);38 C.F.R. § 20.204(b).  

Thereafter, his rating for low back disability was initially 
increased to 20 percent and was thereafter increased to 40 
percent disabling in a November 2000 rating decision, 
effective November 1, 1994.  The Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating for 
lumbosacral strain remains in appellate status.  




FINDINGS OF FACT

The veteran's low back disability has been productive of the 
equivalent of pronounced intervertebral disc syndrome as 
manifested by radiculopathy, muscle spasms, absent ankle 
jerk, limitation of motion with pain in all directions, 
weakness of the lumbar spine due to pain, fatigability of the 
lumbar spine due to pain, and incoordination of the lumbar 
spine due to pain.  



CONCLUSION OF LAW

Lumbosacral strain (disc syndrome) is 60 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4,72, Part 4, Diagnostic Code 5293.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the December 1995 rating 
decision; the February 1996 statement of the case; the 
February 1997 hearing officer determination, rating decision, 
and supplemental statement of the case; the November 2000 
rating decision; and the November 2000 supplemental statement 
of the case, of the reasons and bases for the assigned rating 
for his low back disability. VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the aforementioned rating decisions, statement of the case, 
and supplemental statements of the case, all sent to the 
veteran, informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran was afforded several VA examinations 
and his outpatient treatment records were obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision. 


Background

Following the veteran's discharge from service, he filed a 
claim for VA disability compensation benefits in April 1995.  
In pertinent part, he sought service connection for low back 
disability.  In conjunction with his claim, he was afforded a 
VA general medical examination in June 1995.  At that time, 
the veteran reported that he had initially injured his back 
during service in the mid-1970's and had suffered from back 
pain since that time.  Currently, the veteran reported that 
the pain had worsened and was making it difficult to sleep in 
the supine position.  He indicated that he slept on his side 
instead.  He also reported that the pain occasionally 
radiated down his left leg.  Physical examination revealed 
that the veteran was in no acute distress.  He normally moved 
about the examining room, undressed, dressed, and mounted and 
dismounted the examining table.  The examiner noted a mild 
kyphosis of the thoracic spine.  The veteran was able to hop 
on either foot, heel and toe walk, squat and rise, and was 
able to bend normally.  There was full range of motion on 
lateral flexion and rotation of the lumbar spine.  The 
veteran could only extend backwards to 20 degrees.  Straight 
leg raising was negative, bilaterally, and calf and thigh 
measurements were equal.  There were no sensory motor 
deficits, no sciatic notch tenderness, and no muscle spasms.  
Knee jerks were 2+/2+ and ankle jerks, right trace, left 
zero.  The impression was chronic lumbosacral strain, no 
radiculopathy.  

In a December 1995 rating decision, service connection was 
granted for lumbosacral strain and a 10 percent rating was 
assigned effective November 1, 1994.  The veteran perfected 
his appeal as to the assigned rating.  He asserted that he 
had been examined on a day when his back was feeling good and 
this examination was not representative of his overall back 
disability.  His wife submitted a January 1996 statement in 
which she indicated that she used a massager to massage the 
veteran's back regularly.  She related that when the veteran 
came home from work (he was working as a security guard), he 
would tell her how much his back hurt and that he could not 
stand or carry their child for extended periods of time.  

Thereafter, VA outpatient records from the Phoenix VA Medical 
Center were received.  In March 1996, the veteran was seen 
for sharp back pains after moving a heavy object at work.  
Physical examination also revealed muscle spasm and 
radiculopathy.  X-rays were essentially normal.  

In September 1996, the veteran testified at a personal 
hearing at the RO before a hearing officer.  At that time, 
the veteran related that he had lost a few jobs due to back 
problems and the leave he had taken for those problems.  He 
indicated that he had pain on use of the back and that his 
back pain would wake him at night.  The veteran related that 
his back disability limited his activities and when it would 
go out, he would be laid up for a few days.  He reported that 
his back had gone out about 8 times in the past year.  The 
veteran related that he was taking muscle relaxers regularly 
and also used a massager and a heating pad.  In addition, the 
veteran indicated that he was taking strong pain medication.  
The veteran indicated that long periods of sitting did not 
affect his back.

In October 1996, the veteran was afforded a VA spine 
examination.  The examiner reviewed the veteran's history of 
back problems.  Currently, the veteran reported that his back 
hurt daily, with some days being worse than other days.  He 
reported that he had a constant type of tingling in the 
region of his right knee.  He also reported that coughing 
aggravated his low back pain.  The veteran related that he 
had no problems with bowel or bladder control  The veteran 
related that he slept in a curled up position which helped, 
but if he slept prone or supine, he would have prominent low 
back pain the next day.  The veteran indicated that he worked 
as a correctional officer for 10 months, but had to 
discontinue because the long periods of standing aggravated 
his back symptoms.  The veteran reported that he was 
currently employed as a commercial scale technician.  The 
veteran indicated that he took over-the-counter Aleve on a 
prescription basis.  The veteran related that he had run out 
of his muscle relaxers.  

Physical examination revealed that the veteran ambulated with 
a slight limp on the right.  There was no list or scoliosis.  
There was no tenderness in the sciatic notches, but pressure 
over the left ischiogluteal bursa produced complaints of pain 
extending into the lateral left thigh.  The lumbar 
musculature tight on the left, but frank spasm was not 
present and the veteran denied tenderness in the area.  The 
examiner noted that the veteran was quite stoic and 
participated fully in the examination to the best of his 
ability.  He showed evidence of pain, but admitted pain only 
when specifically asked about pain.  The veteran stood well 
on his heels, but did not stand well on the toes of his right 
foot.  He flexed forward to 50 degrees with pain.  He had to 
use his hands on his thighs to regain the erect position.  
Extension was to 10 degrees and was painful.  Lateral flexion 
to the right was 10 degrees and to the left was 20 degrees.  
Rotation to the right was 10 degrees and to the left was 10 
degrees, accompanied by pain.  Reflexes were symmetrical in 
the lower extremities. Voluntary muscles testing revealed no 
distinct evidence of segmental weakness.  Pinwheel was 
perceived as duller on the right in the L3, L5, and S1 
dermatome.  Sitting straight leg raising on the left was 
negative to full extension, but Bragard's edition was added 
as the veteran described increase in his low back pain.  The 
low back pain was also aggravated by internal rotation of the 
flexed left hip.  On the right, the veteran had low back pain 
extending into his right buttock at 45 degrees of knee 
flexion during sitting straight leg raising testing.  
Bragard's edition produced pain the right lumbar area.  
Internal rotation of the flexed right hip produced pain the 
right buttock.  The impression was degenerative lumbar disc 
disease, herniated nucleus pulposus suspected, left 
ischiogluteal bursitis.  A computerized tomography (CT) was 
ordered.  The CT showed evidence of right central bulging 
disc at L5-S1 level.  

An undated Physical Examination Of Drivers indicated that the 
veteran's back was within normal limits.  Clearly, this was 
an incomplete examination.

Thereafter, in February 1997, the veteran's disability rating 
for his back was increased to 20 percent effective November 
1, 1994.

In August 2000, the veteran was afforded another VA spine 
examination.  Physical examination revealed that the veteran 
was in no acute distress.  His gait was normal and he moved 
without assistive device.  He normally moved about the 
examining room and mounted and dismounted the examining 
table.  The veteran was able to hop on either foot, heel and 
toe walk, and squat and rise.  He forward bended to 90 
degrees to the floor.  His lateral flexion was to 25 degrees, 
rotation was to 30 degrees, and backward extension was to 15 
degrees.  There was pain on motion.  While the veteran was 
seated on the examining table, straight leg raising was 
negative bilaterally.  There was bilateral paraspinal muscle 
spasm.  No sciatic notch tenderness was present.  There were 
no sensory motor deficits.  Knee jerks were 2+ and ankle 
jerks were right trace, left zero.  Sometimes, the veteran's 
pain radiated down the left leg.  The impression was 
discogenic disease of the lumbar spine.  The examiner 
indicated that x-rays and CT would be requested.  It was 
noted that the symptoms were less active today than at the 
time of the last examination.  CT thereafter revealed slight 
right central bulging disc, L5-S1 level.  X-rays revealed a 
suggestion of minimal dextroscoliosis.  The lumbar lordosis 
was shallow, but preserved.  The vertebral body heights, disc 
space heights, pedicles, intermediate and posterior elements 
were intact without spondylolysis or spondylolisthesis, 
fractures, or destructive lesions.  The x-rays were stable.  

In October 2000, an addendum examination report to the last 
examination was completed.  The examiner noted that the 
veteran reported that back pain had cost him his job due to 
absences and his marriage.  During the past 7 months, the 
veteran had been working 6 hours a day as his employer was 
empathetic and he was working as a custodian.  The veteran 
related that he had back pain 5 days out of the week and the 
pain was constant all day, averaging 4/10.  Sometimes the 
pain kept him awake at night and was aggravated by coughing 
and sneezing.  The pain radiated down his left leg.  
Occasionally, the veteran reported also having a giving away 
sensation in his left leg.  The veteran related that he took 
Tylenol for his pain and that he had not had surgery.  On 
examination, the examiner noted that the veteran had a left 
scoliosis of the thoracolumbar spine.  The examiner indicated 
that the veteran had weakness, fatigability, and 
incoordination of the lumbar spine which was consistent with 
his chronic pain.  The examiner indicated that although 
activity benefited the veteran, the veteran could not do 
heavy lifting or frequent bending.  The examiner indicated 
that the veteran's back pain would continue. 

In a November 2000 rating decision, the veteran's disability 
rating for his low back was increased to 40 percent, 
effective November 1, 1994.


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that although the 
level of severity of the veteran's back disability has varied 
somewhat from examination to examination, the Board believes 
the veteran's statement that he has better days with his back 
disability than others.  Overall, the veteran's disability 
has not significantly changed and therefore a uniform rating 
is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Several provisions of the rating schedule must be taken into 
account in rating the veteran's low back disability.  
Although the same symptoms may not be evaluated under various 
diagnoses, it is necessary to determine which rating criteria 
most closely approximate the current manifestations of 
disability.  In this case, the rating criteria that might be 
applicable include those for lumbosacral strain, those for 
limitation of motion of the lumbar spine, and those for 
intervertebral disc syndrome.

The veteran's low back disability may be evaluated under the 
provisions of Diagnostic Code 5295.  Under the provisions of 
this rating code, a 40 percent evaluation is warranted if 
there is severe symptomatology with listing of the entire 
spine to the opposite side, a positive Goldwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or with some 
of the above with abnormal mobility on forced motion.  The 
foregoing criteria make it clear that lumbosacral strain may 
be rated based on limitation of motion.  Consequently, 
Diagnostic Code 5292 pertaining to limitation of motion must 
be considered.  Under that code, severe limitation of motion 
is rated as 40 percent disabling.

The Board notes that a 40 percent rating is the maximum 
rating under both Diagnostic Codes 5292 and 5295.  However, 
the veteran may be rated under Diagnostic Code 5293 which has 
a higher 60 percent rating.  In order for a higher rating to 
be assigned under Diagnostic Code 5293, the medical evidence 
would have to reflect pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  In 
order for a rating in excess of 60 percent to be warranted 
for back disability, the veteran must demonstrate fracture of 
the vertebra per Diagnostic Code 5285 or ankylosis (complete 
bony fixation) of the spine per Diagnostic Code 5286.

In this case, the medical evidence shows that the veteran has 
neurological back problems to include a bulging disc.  He has 
radiculopathy.  He has demonstrated muscle spasm.  He has 
absent ankle jerk on the left and trace on the right.  
Otherwise, he also exhibits moderate to severe limitation of 
motion in all directions.  In addition, the veteran exhibited 
pain on movement of the low back in all directions and had 
pain extending into the lateral left thigh.  In the recent VA 
addendum examination report, the examiner indicated that the 
veteran has weakness, fatigability, and incoordination of the 
lumbar spine which were consistent with his chronic pain.  

Taking into consideration the veteran's complaints of severe 
symptomatology to include back pain which results in 
functional loss of the low back and interferes with his 
ability to work at full capacity, and in light of the 
directives of DeLuca with regard to 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 and functional loss, the Board finds that in 
affording the veteran the benefit of the doubt, he has the 
equivalent of pronounced intervertebral disc syndrome.  The 
Board further finds that the veteran's complaints of severe 
back symptoms to include pain are credible, particularly in 
light of the corroborating comments of the VA examiners.  
However, a rating in excess of 60 percent is not warranted 
because the veteran does not demonstrate fracture of the 
vertebra per Diagnostic Code 5285 or ankylosis of the spine 
per Diagnostic Code 5286.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the Board has found that in affording the veteran 
the benefits of the doubt, the evidence supports the 
veteran's claim for a higher rating of 60 percent, but no 
more, for the reasons and bases set forth above.  


ORDER

Entitlement to a 60 percent evaluation for lumbosacral strain 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

